DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 12, the prior art does not render obvious wherein the circuit board has a first surface and a second surface which are opposite to each other, the at least one light source is disposed on the first surface, the first surface faces the carrier, and a light emission direction of the at least one light source is a direction from the second surface to the first surface; the carrier is configured for fixing the light emitting unit and the carrier has an opening, and the at least one light source of the light emitting unit is aligned with the opening; and the noise reduction unit is configured to be attached to the second surface of the circuit board, or the noise reduction unit comprises a first side, a second side and a third side, and the circuit board is disposed in an area surrounded by the first side, the second side and the third side of the noise reduction unit.
The closest reference of record, Zhao, discloses (in an alternative interpretation of Zhao) a light source module (see 100 in fig.5D), wherein the light source module comprises a light emitting unit (110A in fig.5D), a carrier (See 102 in fig.5B and 613 as 
However, in Fig. 5B, 5D and 6C of Zhao, the laser source housing 102 of Fig. 5B is located at the left side of the first sealing member 1051 shown in Fig. 5D, the first heat conducing block 613 of Fig. 6C is located at the right side of the MCL laser 110A shown in Fig. 5D, and a light emission direction of the MCL laser 110A is a direction from the right side to the left side of Fig. 5D. 
That is, in Zhao, the light emitting surface of the laser driving circuit board 1104 which faces the light emission direction does not face the first heat conducting block 613 (interpreted by the Office as the claimed carrier), the third sealing member 1042 (interpreted by the Office as the claimed noise reduction unit) is substantially disposed on the side of the light emitting surface of the laser driving circuit board 1104 (interpreted by the Office as the claimed circuit board) rather than on the side of the non-light emitting surface of the laser driving circuit board 1104; and the third sealing 
Therefore, Zhao is deficient to explicitly disclose at least the technical features of "wherein the circuit board has a first surface and a second surface which are opposite to each other, the at least one light source is disposed on the first surface, the first surface faces the carrier, and a light emission direction of the at least one light source is a direction from the second surface to the first surface" and "the noise reduction unit is configured to be attached to the second surface of the circuit board" as recited in the amended independent claim 1. 
Moreover, based on paragraphs [0092] of Zhao which recites: "In addition, in order to improve a sealing performance of these structures after installed together, a third sealing member 1042 is disposed at the mounting position on the back side of the laser-transmissive opening frame 1041. The third sealing member 1042 is a frame-shaped rubber member having a protruding edge, which may wrap a front side of the MCL laser assembly, and then fix the MCL laser assembly at the mounting position.",  Zhao merely teaches that the third sealing member 1042 (interpreted by the Office as the claimed noise reduction unit) is disposed on the back side of the laser-transmissive   opening frame 1041 and the third sealing member 1042 is a frame-shaped rubber member having a protruding edge that may wrap a front side of the MCL laser assembly (which includes the MCL laser l10A and the laser driving circuit board 1 104 disposed on a periphery of the MCL laser 1 10A; see par. [0086] of Zhao). Further, according to Fig. 5C-l and Fig. 5D of Zhao, one can tell that parts of the third sealing member 1042 (as encircled in Fig. 5C-1 below) are protruded out of the openings in the laser driving circuit board 1104 (interpreted by the Office as the claimed circuit hoard), and the laser driving circuit board 1104 is not disposed in an area surrounded by a first side, a second side and a third side of the third sealing member 1042. Therefore claims 1 and 12 are allowed.
Claims 2, 4-13, and 15-22 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882